Exhibit 10.3

 

THIRD AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of July 19, 2005, is entered into by and among the
lenders signatory hereto (the “Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION,
as successor by merger to Congress Financial Corporation, as agent for the
Lenders (in such capacity, “Agent”), THE CIT GROUP/BUSINESS CREDIT, INC., a New
York corporation, as documentation agent (“Documentation Agent”), and LERNER NEW
YORK, INC., a Delaware corporation (“Lerner”) and LERNCO, INC., a Delaware
corporation (“Lernco” and together with Lerner, “Borrowers” and each a
“Borrower”).

 

RECITALS

 

A.            Borrowers, Agent, Documentation Agent and the Lenders have
previously entered into that certain Amended and Restated Loan and Security
Agreement, dated March 16, 2004, as amended by that certain First Amendment to
Amended and Restated Loan and Security Agreement dated May 19, 2004, and that
certain Second Amendment to Amended and Restated Loan and Security Agreement
dated December 17, 2004 (as amended, the “Loan Agreement”), pursuant to which
the Lenders have made certain loans and financial accommodations available to
Borrowers.  Terms used herein without definition shall have the meanings
ascribed to them in the Loan Agreement.

 

B.            Borrowers, Agent, Documentation Agent and the Lenders now wish to
further amend the Loan Agreement on the terms and conditions set forth herein.

 

C.            Borrowers are entering into this Amendment with the understanding
and agreement that, except as specifically provided herein, none of Agent’s,
Documentation Agent’s or any Lender’s rights or remedies as set forth in the
Loan Agreement is being waived or modified by the terms of this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.             Amendment to Loan Agreement.

 

(a)           Section 9.10(b)(viii) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(viii)      investments made by such Borrower in connection with the purchase
of assets or Capital Stock of a Person engaged in substantially the same or a
related business as such Borrower in an amount not to exceed $10,000,000 in the
aggregate for all Borrowers, so long as (A) no

 

--------------------------------------------------------------------------------


 

Event of Default has occurred and is continuing, (B) Borrowers have Excess
Availability of at least $15,000,000 after giving effect to such investment, and
(C) such Person shall have executed and delivered a Guaranty to Agent, for
itself and the ratable benefit of the Lenders and the Bank Product Providers,
and the assets of such Person shall not be included in the calculation of the
Borrowing Base; provided, however, that in addition to the foregoing permitted
investments of $10,000,000 in the aggregate for all Borrowers, Borrowers may
make additional investments as provided herein in an amount not to exceed
$20,000,000 in the aggregate for all Borrowers so long as (A) no Event of
Default has occurred and is continuing, (B) Borrowers have Excess Availability
plus Qualified Cash of at least $40,000,000 after giving effect to such
investment, and (C) such Person shall have executed and delivered a Guaranty to
Agent, for itself and the ratable benefit of the Lenders and the Bank Product
Providers, and the assets of such Person shall not be included in the
calculation of the Borrowing Base; and

 

2.             Effectiveness of this Amendment.  Agent must have received the
following items, each in form and content acceptable to Agent, and be satisfied
that the following conditions have been met, before this Agreement is effective:

 

(a)           this Amendment and the attached Acknowledgement by Guarantors,
each fully executed in a sufficient number of counterparts for distribution to
all parties;

 

(b)           no Default or Event of Default shall exist;

 

(c)           the representations and warranties set forth herein and in the
Loan Agreement must be true and correct;

 

(d)           all other documents and legal matters in connection with the
transactions contemplated by this Amendment shall have been delivered or
executed or recorded and shall be in form and substance satisfactory to Agent.

 

3.             Representations and Warranties.  Each Borrower represents and
warrants as follows:

 

(a)           Authority.  Each Borrower has the requisite corporate power and
authority to execute and deliver this Amendment, and to perform its obligations
hereunder and under the Financing Agreements (as amended or modified hereby) to
which it is a party.  The execution, delivery and performance by each Borrower
of this Amendment have been duly approved by all necessary corporate action and
no other corporate proceedings are necessary to consummate such transactions.

 

(b)           Enforceability.  This Amendment has been duly executed and
delivered by each Borrower.  This Amendment and each Financing Agreement (as
amended or modified hereby) is the legal, valid and binding obligation of each
Borrower, enforceable against each Borrower in accordance with its terms, and is
in full force and effect.

 

2

--------------------------------------------------------------------------------


 

(c)           Due Execution.  The execution, delivery and performance of this
Amendment are within the power of each Borrower, have been duly authorized by
all necessary corporate action, have received all necessary governmental
approval, if any, and do not contravene any law or any contractual restrictions
binding on any Borrower.

 

4.             Choice of Law.  The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.

 

5.             Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument.  Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

6.             Reference to and Effect on the Financing Agreements.

 

(a)           Upon and after the effectiveness of this Amendment, each reference
in the Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Loan Agreement, and each reference in the other
Financing Agreements to “the Loan Agreement”, “thereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as modified and amended hereby.

 

(b)           Except as specifically amended above, the Loan Agreement and all
other Financing Agreements, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed and shall
constitute the legal, valid, binding and enforceable obligations of Borrowers to
Agent, Documentation Agent and the Lenders.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of Agent, Documentation Agent or any Lender under any of the
Financing Agreements, nor constitute a waiver of any provision of any of the
Financing Agreements.

 

(d)           To the extent that any terms and conditions in any of the
Financing Agreements shall contradict or be in conflict with any terms or
conditions of the Loan Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Loan Agreement as modified or amended
hereby.

 

7.             Ratification.  Each Borrower hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Loan Agreement, as
amended hereby, and the Financing Agreements effective as of the date hereof.

 

3

--------------------------------------------------------------------------------


 

8.             Integration.  This Amendment, together with the other Financing
Agreements, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

 

9.             Severability.  In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

[Remainder of Page Left Intentionally Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

 

LERNER NEW YORK, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

/s/ Ronald W. Ristau

 

 

Name:

Ronald W. Ristau

 

Title:

Chief Operating Officer,

 

 

Chief Financial Officer and Secretary

 

 

 

 

 

 

 

LERNCO, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

/s/ Ronald W. Ristau

 

 

Name:

Ronald W. Ristau

 

Title:

President

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION,

 

as successor by merger to Congress Financial
Corporation,

 

as Agent and as a Lender

 

 

 

 

 

 

By:

 

/s/ John Williammee, Jr.

 

 

Name:

John Williammee, Jr.

 

Title:

Vice President

 

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,

 

as Documentation Agent and as a Lender

 

 

 

 

 

 

 

By:

 

/s/ Manuel Borges

 

 

Name:

Manuel Borges

 

Title:

Vice President

 

5

--------------------------------------------------------------------------------


 

 

LASALLE RETAIL FINANCE,

 

a division of LaSalle Business Credit, Inc.,

 

as agent for Standard Federal Bank, National

 

Association,

 

as a Lender

 

 

 

 

 

By:

 

/s/ Mark D. Twomey

 

 

Name:

Mark D. Twomey

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

ABLECO FINANCE LLC,

 

on its behalf and on behalf of its Affiliate assigns,

 

as Lenders

 

 

 

 

 

By:

 

/s/ Kevin P. Genda

 

 

Name:

Kevin P. Genda

 

Title:

Senior Vice President

 

 

 

 

 

 

 

AZURE FUNDING,

 

as a Lender

 

 

 

 

 

By:

 

/s/ Susanne Smith

 

 

Name:

Suzanne Smith

 

Title:

As Attorney-In-Fact

 

 

 

 

 

 

 

BERNARD NATIONAL LOAN INVESTORS,

 

LTD.,

 

as a Lender

 

 

 

 

 

 

By:

 

/s/ Perry A. Gruss

 

 

Name:

Perry A. Gruss

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

FORTRESS CREDIT OPPORTUNITIES I LP,

 

as a Lender

 

 

 

 

 

By:

 

/s/ Constantine Dakolias

 

 

Name:

Constantine Dakolias

 

Title:

Chief Credit Officer

 

6

--------------------------------------------------------------------------------


 

 

OAK HILL CREDIT PARTNERS I, LIMITED,

 

as a Lender

 

 

 

By:

Oak Hill CLO Management I, LLC, as

 

 

Investment Manager

 

 

 

 

 

 

 

 

By:

 

/s/ Scott D. Krase

 

 

 

Name:  Scott D. Krase

 

 

Title:  Authorized Signatory

 

 

 

 

 

OAK HILL CREDIT PARTNERS II, LIMITED,

 

as a Lender

 

 

 

By:

Oak Hill CLO Management II, LLC, as

 

 

Investment Manager

 

 

 

 

 

 

 

 

By:

 

/s/ Scott D. Krase

 

 

 

Name:  Scott D. Krase

 

 

Title:  Authorized Signatory

 

 

 

 

 

OAK HILL CREDIT PARTNERS III, LIMITED,

 

as a Lender

 

 

 

By:

Oak Hill CLO Management III, LLC, as

 

 

Investment Manager

 

 

 

 

 

 

 

 

By:

 

/s/ Scott D. Krase

 

 

 

Name:  Scott D. Krase

 

 

Title:  Authorized Signatory

 

7

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT BY GUARANTORS

 

Dated as of July 19, 2005

 

Each of the undersigned, being a Guarantor (each a “Guarantor” and collectively,
the “Guarantors”) under their respective Amended and Restated Guaranty and
Security Agreements, each dated as of March 16, 2004, made in favor of Agent (as
amended, modified or supplemented, each a “Guaranty” and collectively, the
“Guaranties”), hereby (a) acknowledges and agrees to the foregoing Third
Amendment to Amended and Restated Loan and Security Agreement (the “Amendment”),
(b) agrees to the amendment to each Guaranty set forth in Section 2(b) of the
Amendment, and (c) confirms and agrees that its Guaranty is and shall continue
to be, in full force and effect and is hereby ratified and confirmed in all
respects except that upon the effectiveness of, and on and after the date of the
Amendment, each reference in such Guaranty to the Loan Agreement (as defined in
the Amendment), “thereunder”, “thereof” or words of like import referring to the
“Loan Agreement”, shall mean and be a reference to the Loan Agreement as amended
or modified by the Amendment.  Although Agent has informed Guarantors of the
amendments to the Loan Agreement as set forth above, and Guarantors have
acknowledged the same, each Guarantor understands and agrees that none of Agent,
Documentation Agent or any Lender has any duty under the Loan Agreement, the
Guaranties or any other agreement with any Guarantor to so notify any Guarantor
or to seek such an acknowledgement, and nothing contained herein is intended to
or shall create such a duty as to any advances or transaction hereafter.

 

 

NEW YORK & COMPANY, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

/s/ Ronald W. Ristau

 

 

Name:

Ronald W. Ristau

 

Title:

Chief Operating Officer

 

 

and Chief Financial Officer

 

 

 

 

 

LERNER NEW YORK HOLDING, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

/s/ Ronald W. Ristau

 

 

Name:

Ronald W. Ristau

 

Title:

Chief Operating Officer

 

 

and Secretary

 

8

--------------------------------------------------------------------------------


 

 

NEVADA RECEIVABLE FACTORING, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

 

/s/ Ronald W. Ristau

 

 

Name:

Ronald W. Ristau

 

Title:

Secretary

 

 

 

 

ASSOCIATED LERNER SHOPS OF AMERICA,
INC.,

 

a New York corporation

 

 

 

 

 

By:

 

/s/ Ronald W. Ristau

 

 

Name:

Ronald W. Ristau

 

Title:

Secretary

 

 

 

 

 

LERNER NEW YORK GC, LLC,

 

an Ohio limited liability company

 

 

 

 

 

By:

 

/s/ Ronald W. Ristau

 

 

Name:

Ronald W. Ristau

 

Title:

President

 

9

--------------------------------------------------------------------------------